— Order unanimously reversed, with costs, and motion denied. Memorandum: Whether there has been compliance with steps one and two of the grievance procedure contained in the parties’ collective bargaining agreement is a question properly to be determined by the arbitrator. “Issues concerning compliance with contractual step-by-step grievance procedures must be resolved by the arbitrator, not the courts” (Matter of Dobbs Ferry Union Free School Dist. [Dobbs Ferry United Teachers], 74 AD2d 924, affd 53 NY2d 1040; see, also, Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1). (Appeal from order of Supreme Court, Oneida County, Murphy, J. — arbitration.) Present — Hancock, Jr., J. P., Doerr, Denman, Green and Moule, JJ.